 

Exhibit 10.10

 

AMENDMENT NO. 2

TO

PROFESSIONAL SERVICES AGREEMENT

 

                THIS AMENDMENT NO. 2 TO PROFESSIONAL SERVICES AGREEMENT (this
“Amendment”) is made and entered into effective as of January 30, 2008 by and
between Virtual Radiologic Professionals, LLC, a Delaware Limited Liability
Company (“VRP”) and Virtual Radiologic Professionals of Michigan, P.C., a
Michigan professional corporation (the “Practice”).  VRP and the Practice are
referred to herein each individually as a “party,” and together the “parties.”

 

                WHEREAS, VRP and the Practice entered into that certain
Professional Services Agreement effective January 1, 2006 (the “Agreement”);

 

                WHEREAS, pursuant to the Agreement, VRP agreed to provide all of
the professional services necessary for the Practice to fulfill its contracts
with physician groups and other customers for professional radiology
interpretations (“Interpretations”);

 

                WHEREAS, in consideration for VRP’s provision of its
professional services the Practice agreed to pay VRP a Diagnostic Compensation
Fee equal to a pre-defined amount per transaction (the “DCF”) ;

 

                WHEREAS, the DCF was calculated on a good faith and arms length
basis;

 

                WHEREAS, during 2007 the compensation methodology for
radiologists was changed from a pure productivity model to a guaranteed base
compensation model with productivity incentives;

 

                WHEREAS, this change in radiologist compensation lowered the
obligations of VRP to compensate radiologists during 2007;

 

                WHEREAS, during 2007 malpractice insurance rates for VRP were
renegotiated, resulting in lower cost of malpractice insurance for VRP;

 

                WHEREAS, both the change in radiologist compensation and
malpractice insurance rates were unforeseen by the Parties;

 

                WHEREAS, as a result of these circumstances, the parties wish to
modify the DCF, with effect as of January 1, 2007 in order to ensure that the
DCF remains an equitable and fair market value for the professional services
that VRP provides to the Practice; and

 

                WHEREAS, for 2008 and future years the parties believe that
changing the methodology for calculating the DCF to a percentage of charges
billed by the Practice

 

--------------------------------------------------------------------------------


 

will create a more accurate, predictable, and stable DCF and should avoid the
need for future amendments to the Agreement to account for unforeseen
circumstances.

 

                NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and subject to the conditions herein set forth, the parties have
agreed and do hereby agree as follows:

 

                1.             Amendment to DCF.

 

                                A.            Effective as of January 1, 2007,
Article 3 of the Agreement is hereby replaced in its entirety with the
following:

 

ARTICLE 3

Payment for Professional Services

 

                In consideration for the performance of the Radiology Services
set forth in Article 1, Practice agrees to pay VRP for Radiology Services
provided during the period January 1, 2007 through December 31, 2007 a
Diagnostic Compensation Fee (“DCF”) of $[INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per transaction.  Practice shall pay VRP for Radiology
Services provided during all periods after December 31, 2007 a DCF equal to
[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]% of total charges
that the Practice bills to physician groups and other customers.

 

                The DCF may be adjusted annually upon mutual agreement of the
parties.

 

                The Practice and VRP agree that the fees set forth in this
Article 3 have been established with consideration for the Practice’s engagement
of VRP to provide Radiology Services as well as the substantial commitment and
effort made by VRP, and that such fees have been negotiated at arms length and
are fair, reasonable, and consistent with fair market value.

 

                                B.            The Amended DCF referenced above
is not an “annual adjustment” referenced in Article 3 of the Agreement because
such adjustment is not based solely upon the overall volume of diagnostic
services provided as part of VRP’s professional services.

 

                                C.            VRP and the Practice each
acknowledge and agree that the amended DCF has been established and negotiated
at arms length, and is fair, reasonable and consistent with fair market value,
and is being implemented solely to account for the lower obligations associated
with changes in malpractice insurance rates and radiologist compensation.

 

--------------------------------------------------------------------------------


 

                                D.            VRP shall pay the Practice in
immediately payable funds the difference between (x) the aggregate fees paid
pursuant to Article 3 of the Agreement for all transactions between January 1,
2007 and December 31, 2007, which fees were based upon the DCF in effect prior
to the application of this Amendment and (ii) the aggregate fees payable to VRP
for all transactions between January 1, 2007 and December 31, 2007 giving effect
to this Amendment.

 

                2.             Miscellaneous.

 

                                A.            Capitalized terms used herein and
not defined shall have the meanings ascribed to them in the Agreement.

 

                                B.            All other provisions of the
Agreement shall remain in full force and effect.

 

                IN WITNESS WHEREOF, the parties have duly executed this
Amendment.

 

 

 

VIRTUAL RADIOLOGIC

 

 

PROFESSIONALS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Sean O. Casey

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

VIRTUAL RADIOLOGIC

 

 

PROFESSIONALS OF MICHIGAN, P.C.

 

 

 

 

 

 

 

 

By:

/s/ Sean O. Casey

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------